 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarpenters and Joiners of America,Local 1620 (DavidM. Fisher Construction Company)andCharles R.Carlson.Cases 27-CB-753 and 27-CC-500January 3, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn August 15, 1973, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed limited exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,'and conclusions2 of the AdministrativeLaw Judge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Carpenters andJoiners of America, Local 1620, Rock Springs,Wyoming, its officers,agents,and representatives,shall take the action set forth in the said recommend-ed Order, substituting the attached notice for that ofthe Administrative Law Judge.iTheRespondenthas exceptedto certaincredibilityfindings made bytheAdministrativeLaw JudgeIt is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that theresolutions are incorrectStandard Dry Wall Products,Inc,91NLRB 544, enfd.188 F.2d362 (C A 3, 1951) We have carefullyexaminedthe recordand find no basis for reversing his findings2While weagree withtheAdministrative Law Judge's finding thatRespondent violated Sec 8(b)(4)(ixii)(B) by fining those members whocontinuedtoworkafter the walkout,we find ment in Respondent'sexceptionto the Administrative Law Judge's consideration of the allegedrefusal to refermember toFisherAlthough thecharge herein was filedwithin 6 months of the finingof themembers, there is no evidence in therecordthat Respondent refused to refer carpentersto Fisherwithin the 6months precedingthe filing ofthe originalchargeAccordingly, we areprecluded by Sec. 10(b) of the Act fromconsidering whether the allegedrefusal to refer violated Sec 8(b)(4)(i)(ii)(B), and we shall not adopt thisfinding ofthe Administrative Law Judge3The General Counsel filedlimited exceptions to the failure of theAdministrativeLaw Judgeto include in the notice to employees andmembers the affirmative action designed to effectuate the policiesof the Actrecommended in pars.2(a), (b), and(c) of his recommended Order Sincethe requested modification conformswith our customarypractice, we findment to the GeneralCounsel'sexceptionsand havetherefore substitutedthe attached notice for the notice recommended by the Administrative LawJudgeAPPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo all members of Carpenters and - Joiners ofAmerica, Local 1620To all employees of Fisher Construction CompanyJ.E. Acoustics CorporationFollowing a hearing during which all parties weregivenan opportunity to present evidence andargument, it has been determined that Carpentersand Joiners of America, Local 1620, violated the lawby committing certain unfair labor practices. Inorder to remedy such conduct we are required to postthis notice. Carpenters and Joiners of America, Local1620, intends to comply with this requirement and toabide by the following:WE WILL NOT restrain and coerce the employerin the selection of its representatives for thepurposes of collective bargaining or the adjust-ment of grievances.WE WILL NOT fine or threaten loss of member-ship to employees, or supervisors, of FisherConstruction Company, because they persist intheirdesires to render services for the FisherConstruction Company, an employer with whomthis Union has no labor disputes.WE WILL NOT in any manner prohibited bySection 8(b)(4)(i) or (ii)(B) of the National LaborRelations Act threaten, coerce, or restrain FisherConstructionCompany, or any other personengaged in commerce or in an industry affectingcommerce, where, in either case, an object thereofis to force or require the named employer, or anyother person, to cease using, handling, or other-wise dealing in the product or services madeavailable by J. E. Acoustics Corporation, or tocease doing business with that firm.WE WILL NOT in any manner prohibited bySection 8(b)(4)(i) or (u)(B) of the National LaborRelations Act induce or encourage any individualemployed by Fisher Construction Company, orby any other person engaged in commerce or inan industry affecting commerce, to engage in astrike or refusal, in the course of his employment,to use, manufacture, process, transport, or other-wise handle or work on any goods, articles,materials, or commodities, or to refuse to performany other services, where an object thereof is toforce or require the named employer, or any otherperson, to cease using, handling, or otherwisedealing in the products or services made available208 NLRB No. 27 CARPENTERS & JOINERS, LOCAL 162095by J. E. Acoustics, or to cease doing business withthat firm.WE WILL withdraw and rescind the fines leviedagainstGeorge Pickard, Charles Carlson, CecilSwift, and Thomas Moore.WE WILL correct all pertinent records relatingto the aforesaid fines and threatened loss ofmembership by expunging all references theretofrom the Respondent's records and we will advisetheInternationalUnion of Carpenters andJoiners of America of such action.WE WILL notify George Pickard, CharlesCarlson,Cecil Swift, and Thomas Moore, inwriting, that the fines against them have beenrescinded and that all entries, including anycommunications to the International Union, havebeen expunged from the records of the Union.CARPENTERS ANDJOINERS OFAMERICA,LOCAL 1620(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, U.S. Custom House, Room 260, 72119thStreet,Denver, Colorado 80202, Telephone303-837-3551.restrained or coerced the employer in the selection of hisrepresentatives in violation of Section 8(b)(1)(B); and (3)whether this same alleged misconduct by the Respondentwas also violative of Section 8(b)(4)(i) and (ii)(B) of theAct.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Union, Imake the following:FINDINGS OF FACT1.JURISDICTIONThe Fisher Construction Company (herein Fisher) isnow and at all times material herein has been a corporationduly organized under andexistingby the virtues of thelaws of the State of Wyoming and maintains an office andplace of business at Rock Springs, Wyoming. In the courseand conduct of its business operations in the State ofWyoming, Fisher annually purchases and receives goodsand materials valued in excess of $50,0D0 directly frompoints and places outside the State of Wyoming.J.E.Acoustics (hereinAcoustics) is aWyomingcorporation engaged in the business of interior finishingand in the course and conduct of its business operations inthe State of Wyoming annually purchases and receivesgoods and materials valued in excess of $50,000 directlyfrom points and places outside the State of Wyoming. TheRespondent's answer admits and I herewith find that bothFisher and Acoustics are now and at all times materialherein have been employers engaged in commerce withinthemeaning of Section 2(2), (6), and (7) of the Act. TheRespondent's answer admits and I herewith find that now,and at all times material herein, the Carpenters and Joinersof America, Local 1620, is a labor organization within themeaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESDECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas tried at Rock Springs, Wyoming, on May 17 and 18,1973.1 The original charge in Case 27-CB-753 was datedFebruary 17, 1973, and filed February 20, 1973, complaintissued on March 29, 1973. An amended charge in Case27-CB-753 dated March 31, 1973, was filed on April 2,1973, and the charge in Case 27-CC-500 was dated March31, 1973, and filed on April 2, 1973. On April 13, 1973,therewas issued an order consolidatingcases, and anamended complaint and notice of hearing. The primaryissues arewhether the Respondent Union (1) unlawfullyrestrained or coerced employees in the exercise of theirSection 7 rights in violation of Section 8(b)(l)(A); or (2)1The relevant events herein occurred in 1972 and all dates hereinafterwill be in the year 1972 unless otherwise indicated2 It was not fully explained, nor was it necessarily relevant to thisdispute, but one might conclude that Fisher became a signatory to the laboragreement with the Respondent about the time the Rock Springs job wasundertaken,whichwas probably its first major construction job inA.Background EventsFisher at all times material herein was the generalcontractor engaged in building a Holiday Inn at RockSprings,Wyoming. Fisher and Respondent were signato-ries to a collective-bargainingagreement.The agreementcovered the period from July 16, 1970, throughuJuly 15,1973 although Fisher did not become a signatory until May15 (see G.C. Exh. 4).2 The interior finishing of the HolidayInn project was subcontracted to Acoustics. Acoustics wasnota signatory to the then current laboragreementbetween the Wyoming State Council of Carpenters and theWyoming Contractor's Association, Inc. (G. C. Exh. 4),although it appears that it had been signatory to theprior agreement (see Resp. Exh. B).3 Work was begun ontheHoliday Inn on May 16, and progressed withoutserious incident until August 9.Wyoming3Respondent's answer allegedthat Acoustics was a "party" to the thencurrent agreement, but had refusedto sign the agreement resulting in athreatened filing of unfair labor practice charges by RespondentagainstAcousticsWhether therewas or was not a contract betweenRespondentand Acousticsis immaterial to a resolutionof this dispute,but Respondent's(Continued) 96DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Acoustics' employees first appeared on the jobAugust 7-their necessary materials having been placed onthe job a few days earlier. On the following day WillisMeeks, business representative for the Respondent, ap-peared on the job and was involved in a discussion withGeorge Pickard, at that time general foreman for Fisher,Oliver Eccleman, foreman for Acoustics, Henry Meeks, theRespondent's on-the-job steward, and Grant Taylor, aplumber. At that time Mr. Willis Meeks announced that hewas going to shut the job down. According to Pickard-whose testimony I credit in preference to Willis Meekswherevertheydiffer-the conversation was brief andpungent. Derogatory and uncomplimentary remarks weremade by Willis Meeks to Eccleman and about Acousticsand Mr. Eye, the president of Acoustics. Pickard suggestedWillisMeeks should talk to Mr. Eye, but Meeks was onlyinterested in a signed agreement.WillisMeeks left thejobsite and everybody went back to work-angry, but withnothing settled.Later in the day on August 8, Mr. Eye called WillisMeeks and offered to hire some men through theRespondent local, but Willis Meeks reiterated his positionthat only a signed agreement could settle their differences.On the morning of August 9, at a time when all thecarpenters working for Fisher were gathered around theshed where their tools were kept, Henry Meeks, the jobsteward, announced: "I am quitting, and I think that mostof these men here will quit also; I am quitting right nowand I want you to mail me my check; and I said it loudenough that everyone could hear it and then I left." Therewas contrary testimony as to whether the other carpenterssaid they too were quitting and I have grave doubts thatterm was used. According to Pickard, Meeks merelyannounced in a loud voice that he "couldn't work with ascab contractor and he wasn't going to work." In any eventallthecarpenters employed by Fisher except Swift,Carlson,Fedrizzi,and Pickard immediately followedHenry Meeks' example and left thejob. Swift, Carlson, andFedrizzi followed very shortly thereafter, arriving at theunion hall between 9 and 9:30 a.m. and there found theother "Fisher carpenters" engaged in conversation withWillisMeeks.Superior Lumber Company was involved in building anelementary school in Green River, Wyoming, which wasonly 15 miles away from Rock Springs, and Acoustics wasa subcontractor on that job. Carlson asked if the carpentersworking for Superior Lumber Company were going tocome off the job also. According to Swift and Carlson,WillisMeeks responded that the Superior Lumber Compa-ny carpenters should be told what happened in RockSprings and that they were going to be asked to come offthe job, too.Henry Meeks, Donald Meeks, and Roger and BruceReed went to the Superior Lumber Company job and thatafternoon several of the Superior carpenters walked off thejob although they returned to work the following morning.(However,Mr. Eye testified that minor incidents ofpoint ofviewlends credence to the allegation in the complaint (par VI, a)that "at all times since August 8, 1972, Respondent has been engaged in alabor dispute with Acoustics."4 Pars A thru I, section 46, beginning at p. 45 of the constitution andlaws of the United Brotherhood of Carpenters and Joiners of America (G.C.harassment, such as roughing up a finished taping job,continued on the Green River school project and it wasfinally necessary to assign the Superior Lumber Companycarpenters to finish the work.)Pickard-whose status for Fisher changed from generalforeman to that of superintendent on August 9-went tothe union hall in the afternoon of August 9 to advise WillisMeeks that Mr. Eye had agreed to hire a percentage, orratio,of carpenters from the Respondent local.WillisMeeks responded that the whole organization would haveto sign up. At this time Pickard asked to have thecarpenters return to work for Fisher, but received anegative response. Some time during this afternoon visit totheUnion,George Pickard asked for and obtained aclearance card. According to Pickard, he was asked byWillisMeeks what he was going to do and Pickardresponded by saying that he did not know.Pickard testified that he talked to Willis Meeks again bytelephone on August 10 and I1 requesting carpenters forthe Fisher job, but to no avail. These telephone conversa-tions were verified by Swift who had reported to the Fisherjob on August 10 to inquire what was happening, and whoreturned to work on August 11.On August 11, Swift obtained a clearance card from theUnion,4 after advising Willis Meeks that he intended to goto Colorado to work. Swift returned to work for Fisher inRock Springs on August I1 as a carpenter foreman andworked there until August 25 when he was moved toColorado by Fisher as the superintendent in charge ofbuilding a Best Western Motel.Carlson had gone to Nebraska shortly following the"walk off." Upon learning from a fellow carpenter that theSuperior Lumber Company carpenters had gone back towork, he called Pickard to ascertain the status of theHoliday Inn job in Rock Springs. Pickard informedCarlson that the Union was still refusing to refer men tothe job, but that Fisher was offering him (Carlson) asalaried position if he wanted it. Carlson responded that hewould "be back to work Monday morning." Carlsonreturned toWyoming and obtained his clearance cardfrom Willis Meeks on August 14, telling him in response toa question, that he did not know where he was going.Carlson then went to work for Fisher in Rock Springs as acarpenter foreman and continued in that capacity untilApril 11, 1973.On August 15 Pickard, Swift, and Carlson each receivednotices from the Union that charges were being preferredagainst them and each was invited to appear at the unionmeeting on August 17 (see G.C. Exh. 9(a), 10(a), and1 l (a)).On thesameday the notices were dated, Pickard,Swift, and Carlson went to the union hall where they werehanded a copy of the charges, a copy of thegeneralagreement, the bylaws, and the constitution. GeorgePickard was informed by Willis Meeks, that if he wouldquit his job the charges against him would be dropped, butExh 5) set forth indetail the useand purposeof a clearancecard. In brief,itisobtained by a member when he moves from one geographicaljurisdiction of the Union to anotherand it is the means of transferringmembership CARPENTERS &JOINERS,LOCAL 1620that the charges against Swift and Carlson would stickregardless of what they did.5 Donald Meeks and HenryMeeks were in the union hall at the time and there was anexchange of comments about being disloyal to the Union.Carlson again raised a question about the carpenters on theSuperior Lumber Company job at Green River beingallowed to continue working, but the testimony was vagueand veiled as to Willis Meeks' response and I can onlyconclude that Carlson never received a satisfactory answer.B.Nature of Charges Against Pickard, Swift, andCarlsonPickard was charged with violating section 26, paragraphH, and section 24, paragraph C (G.C. Exh. 2, p. 3), of theCarpenters' Local Union No. 1620 bylaws and trade rules(G.C.Exh. 6); and section 7, paragraphs A and B,constitution and laws of the United Brotherhood ofCarpenters and Joiners of America (G.C. Exh. 5). Thesesections read as follows:StewardsSection 24. (C) In no event shall men work without asteward.ForemanSection 26. (H) Under no conditions shall anycarpenter, foreman, or superintendent assign workspecified in Trade Autonomy of the United Brother-hood, as set forth in the Constitution and Laws of theUnited Brotherhood, to other than members of theBrotherhood.Trade AutonomyA Section 7. The trade autonomy of the UnitedBrotherhood of Carpenters and Joiners of Americaconsists of the milling, fashioning, joining, assembling,erection, fastening and dismantling all materials ofwood, plastic, metal, fiber, cork and composition, andall other substitute materials. The handling, cleaning,erecting, installing and dismantling of machinery,equipment and all materials used by members of theBrotherhood.B.Our claim of jurisdiction, therefore, extendsover the following divisions and subdivisions of thetrade: Carpenters and Joiners; Millwrights; Pile Driv-ers,Bridge,Dock and Wharf Carpenters, Divers,Underpinners, Timbermen and Core Drillers; Ship-wrights,Boat Builders, Ship Carpenters, Joiners andCaulkers; Cabinet Makers, Bench Hands, Stair Build-ers,Millmen;Wood and Resilient Floor Layers, andFinishers; Carpet Layers; Shinglers; Siders; Insulators;Acoustic and Dry Wall Applicators; Shorers andHouse Movers; Loggers, Lumber and Sawmill Work-5There is a conflict in the testimony on whether this statement was madeby Willis Meeks or Henry Meeks. On the basis of the credited testimony ofPickard, Swift, and Carlson, I attribute this remark to Willis Meeks.6The exhibits admitted as evidence did not include an October 20thletter addressed to Swift. However, the November 27 letter addressed toSwiftmade reference to the October 20th letter and the $1,000 fine.IThe sections of the contract and the bylaws which Moore is charged97ers;FurnitureWorkers, Reed and Rattan Workers;ShingleWeavers; Casket and Coffin Makers; BoxMakers, Railroad Carpenters and Car Builders, regard-lessofmaterial used; and all those engaged in theoperation of woodworking or other machinery requiredin the fashioning, milling or manufacturing of productsused in the trade, or engaged as helpers to any of theabove divisions or subdivisions, and the handling,erecting and installing material on any of the abovedivisions or subdivisions; burning, welding, rigging andthe use of any instrument or tool for layout work,incidental to the trade. When the term "carpenter andjoiner" is used, it shall mean all the subdivisions of thetrade.Carlson and Swift were each charged with violatingsection 24, paragraph C, of the local bylaws and traderules (p. 2 and 4 of G.C. Exh. 2). This alleged violation wasalso charged against Pickard and the language of thereferenced section is set out above.Pickard, Swift, and Carlson elected to ignore the chargesand were tried inabsentiaby Respondent on October 6(G.C. Exh. 2). By letter dated October 20 each was notifiedthat he had been found guilty and was fined $1,000. (SeeG.C. Exh. 9b and I 1 e.) By letter dated November 27 eachman was notified that he had until December 31 to pay thefine or his name would be stricken from the membership.(See G.C. Exh. 9c, lob and I If) 6 None of the three-Pick-ard, Swift, or Carlson-has paid the fine.C.Nature of Charges Against Thomas MooreThomas Moore, a carpenter-member of Respondent, wasnot involved in the earlier incidents heretofore related.Moore was employed by Bechtel Corporation at the JimBridger project, just outside Rock Springs, until November21.Moore was recruited by Fisher to become a supervisor.On November 21 before going to work for Fisher he wentto the union hall and sought an honorary withdrawal onthe basis that he was "going to take over and supervisewith a construction firm." At the direction of Willis Meeks,Moore later made his request in writing (see letter datedNovember 25 from Moore to Respondent which is a partof G.C. Exh. 3). Moore worked for Fisher in Rock Springsas a supervisor-trainee untilMarch 1973 when he wastransferred to Trinidad, Colorado, where he has continu-ously remained employed as a general superintendentinvolved in building another Holiday Inn.Moore never received his withdrawal card and onDecember 14 was charged with violating section 5, pars.(b)and (h) of the then current labor managementagreement (G.C. Exh. 4 at pp. 4 and 5), and section 20,paragraph B, and section 24, paragraph C of the Respon-dent's bylaws and trade rules (G.C. Exh. 6).7Moore elected to ignore the charges and was tried andfound guilty inabsentia.He was notified by letter datedwith having violated are as follows: section 5, paragraph b (of article ill.)."All individuals desiring employment shall register at the Union byappearing personally and shall indicate name, address, telephone number,and type of work desired, social security account number, and qualifica-tions (h) Each individual, upon being referred, shall receive a referral slip tobe transmitted to the employer representative at the jobsite " Bylaws andTrade Rules. Section 20, paragraph B: "Members shall comply with any(Continued) 98DECISIONSOF NATIONALLABOR RELATIONS BOARDFebruary 7, 1973, that he had been fined $1,000 (G.C. Exh.8a) and later notified on March 7, 1973, that unless the finewas paid by April 7, 1973, his name would be stricken fromthe membership (G.C. Exh. 8b).Ili.ANALYSISA.Respondent's ContentionsRespondent argues that the Section 8(b)(4)(i)and (ii)(B)8allegations of the complaint should be dismissed becausethe charge was filed April 2, 1973, which was more than 6months after the August 9 "walk off" and also more than 6months after the union charges were filed against Pickard,Swift, and Carlson thus barred by Section 10(b) of theAct.9 The April 2, 1973, charge, however, grew out of theidentical set of circumstances applicable to the originalcharge.While it wai necessary to issue a new complaintand then an order consolidating the cases, rather than anamended complaint, this was purely an administrativematter stemming from the agency's internal procedure ofcategorizing or labelingcases.1°An amended complaintalleging additional violations of the Act which may haveoccurred more than 6 months before the issuance of saidcomplaint, but which is directly related to the samecircumstances giving rise to the original charge, is notbarred by Section 10(b), provided the original charge wastimely.SeeN.L.R.B.v.DinionCoilCompany, Inc.,201 F.2d 484 (C.A. 2, 1952). There the court said:A complaint, as distinguished from a charge, neednot be filed and served within the six months,and maytherefore be amended after the six months.If a chargewas filed and served within six months after theviolations alleged in the charge,the complaint (oramended complaint),although filed after the sixmonths, may allege violation not alleged in the chargeif (a)they are closelyrelated to the violations named in thecharge and (b)occurred within six monthsbefore thefiling ofthe charge.[Emphasis supplied.]((Respondent also contends the original charge wasuntimely, because the "walk off"and the union chargesagainst Pickard,Swift,and Carlson occurred more than 6months before the charge was filed.However, the originaland all conditions of currentcontracts."section 24,paragraphevent shallmen work without asteward."8This sectionreads as follows."It shall be anunfair labor practice for alabor organization or its agents.to engage in, or to induce or encourageany individualemployed by any personengaged in commerce or in anindustry affectingcommerce to engage in, a stoke or a refusal in the courseof his employmentto use, manufacture,process, transport,or otherwisehandle orwork on any goods,articles,materials,or commodities or toperform any services; or (u) tothreaten,coerce, orrestrain any personengaged in commerce or inan industryaffecting commerce,where in eithercasean object thereof is.(B) forcing or requiring any person to ceaseusing, selling,handling, transporting, or otherwise dealing in the products ofany other producer, processor,or manufacturer,or to cease doing businesswith any otherperson, .9Therelevant portionof Section 10(b) reads as follows"Provided,thatno complaint shall issue baseduponany unfairlabor practiceoccurringmore than six monthspoorto the filing of the charge with the Board andthe serviceof a copy thereof uponthe person against whom such charge ismade, ."charge was timely filed because it alleged the act of fining,as being the unfair labor practice. The charge and thecomplaint alleged the fine to havebeen assessedOctober19 and this conforms to the documentary proof received atthe hearing. The original charge, filed and served February20,1973,was well within 6 months of the allegedproscribed conduct and is in conformance with Section10(b) of the Act. InAllis-ChalmersManufacturing Compa-ny, 149N LRB 67, affd. 388 U.S. 175, Trial Examiner HaroldSummers disposed of thissameargument therein raised byRespondent with these words: "Where, as here, imple-menting action is taken within the 6-month period, Section10(c) (sic] does not bar the proceeding." (Cf.Local Lodge1424,InternationalAssociation of Machinists [Bryan Manu-facturing Co.],362 U.S. 411.) This statement was adoptedby the Board without comment. (See fn.12, p. 76 of theBoard decision).Also seeInternational Brotherhood ofElectricalWorkers, Local 716,203 NLRB No. 52.Respondent contends that the refusal by the employees(members) to provide services for Fisher was without itsknowledge or approval and Respondent cannot be heldresponsible for the individual desires of the employees notto perform their skills for a particular employer. While thisis an accurate statement of the law, the premise does not,inmy opinion, comport with the facts. I credit thetestimony of Pickardrelating toWillisMeeks'statementand conduct on August 8 on which occasion he appearedat the Fisher jobsite and announced he was going to shutthe job down unless Acousticssigned anagreement withRespondent.WillisMeeks is thebusinessrepresentativeofRespondent and admitted to being an agent ofRespondent in the answer filed herein. Furthermore WillisMeeks' announced course of conduct, insofar asthe Fisherjob was concerned, reached fruition the following morningwhen his brother, Henry Meeks, the steward on the job,announced in a voice loud enough to be heard by all theother carpenters, "I am quitting, and I think that most ofthese men here will quit also; I am quitting right now and Iwant you to mail me my check." 12 This is one type ofinducement leadership by an agent 13 of the Union whichtheAct proscribes when, as occurred here,itresults inservices being withheld from an employer with whom theUnion has no dispute, with an object of forcing orrequiring that employer to cease doing business withanother employer.10Secondary boycott-typecases are numberedwith a CC or CEdesignationwhilethe more frequent situations of an allegedviolation by acompany ora union toward an employee or member are designated witheitherCA (for companies)or a CB(for unions) numbering sequenceI IThis earlydecision has been consistentlyfollowed bythe Board withapprovalof the courts, and numerous case citations,both oldand new, maybe found inthe LaborRelations Digest and index,section36 053publishedby the Bureau of NationalAffairs12While thisquote is from Henry Meeks' own testimony and certainlyamounted to inducement and encouragement to the other employees tocease providing services, the other versions of Henry Meeks' statement onthis particular occasion attribute to him remarks about working with scabsThese comments coming from the union steward mightbe fairlycharacterized as verbal threats or coercion tending to restrain other unionmembers in their course of conduct.13For recent cases holding that union stewards are agentsof the Union,see International Brotherhoodof ElectricalWorkers,Local 640 (BrownWholesale Electrical Co),190 NLRB456, andGlaziers& Glassworkers,Local 513 (Linclay Corp),191 NLRB 461. CARPENTERS & JOINERS, LOCAL 1620Clearly,thisbackground evidence is indicative ofRespondent's real desire to have Acoustics removed fromthe job by putting pressure on the general contractor-Fisher. This conclusion is amply supported by Respondent'scontinued refusal to refer carpenters to Fisher in spite ofPickard's thrice repeated request for carpenters followingthe "walk off" on August 9. There is no proof in the recordthatRespondent had a quarrel with Fisher before the"walk off."WillisMeeks so testified. Yet the evidence isoverwhelming that Respondent did have a serious labordispute with Acoustics.Respondent argues that the union proceedings (includingthe fining and threatened loss of membership unless thefinewas timely paid) were internal union proceedingsconcerning its own rules with respect to retention of unionmembership as permitted by the proviso to Section8(b)(1)(A). The soundness of this argument turns on thepurpose or motivation behind the fine. Willis Meeks hasbeen the business representative of Respondent for the past10 years and-albeit the questions posed and Meeks'answers are somewhat confusing-there is nothing in thetestimony to indicate that heretofore any member has beenfined in an amount greater than $50 during Meeks' 10-yearterm as business representative. In this instance-althoughthe charges against each of the four men involved weresomewhat different-each man was fined exactly the sameamount, $1,000. This is a sum 20 times greater than anyfine assessed during the prior 10-year period. And for whatreason? While Respondent would have one believe the menwere fined because of violating internal union rules relatingto their membership obligations, I find these excuses to bea weak coverup; a pretext in an effort to hide the realreasons.Respondent had no argument with Fisher, but it wasdetermined to prevent Acoustics from doing business in itsgeographical jurisdiction unless, or until, Acoustics becamesignatory to the statewide agreement (G.C. Exh. 4).Pickard, Swift, Carlson, and Moore wanted to work forFisher and refused to go along with Willis Meeks' plan toviolate the Act. When each man persisted in his desires andrights to earn a living for himself and family in a mannerwholly within the concepts of good unionism, but contrarytoWillisMeeks' desires, reasons were contrived to placesevere and undue pressure on each of these individuals.Not only was the fine so excessive in amount inrelationship to prior fines as to bear no fair relationship tothe legitimate purposes to be served, but the threatenedloss of membership could result in economic strangula-tions.The Supreme Court hasmade it clearinN.L.R.B.v.BoeingCo.,412U.S.67 (1973),that reasonableness of the fine is not the criteria fora violation of Section 8(b)(1)(A) of the Act. This admoni-tion I have studiously observed,butthe severity of thefine-particularly as it relates to past practice-may beconsidered as part of the total picture in ascertaining thereason or purpose for the fine. InLocal 138, InternationalUnion of Operating Engineers (Charles S. Skura),148NLRB 679, the Board makes it crystally clear that it is the99reasonfor the fine rather than the severity which makes theaction of the union unlawful. In this instance, I amconvinced from all the evidence that Respondent's reasonfor the fine was in furtherance of its illegal course ofconduct (enmeshing a neutral employer in a quarrel not hisown) and therefore violative of Section 8(b)(1)(A). In theBoeingdecision,supra,the Court said at 73:The underlying basis for the holding ofAllis-Chalmers. . .was not that reasonable fines werenoncoercive under the language of Section8(b)(l)(A)of the Act,but was instead that those provisions werenot intended by Congressto apply tothe imposition bythe union of fines not affecting the employer-employeerelationship and not otherwise prohibitedby the Act.The fines in this dispute were for the purpose of affectingthe employer-employee relationship and were in further-ance of a course of conduct on the part of the Respondentthat is proscribed by the Act.Respondent has argued that the complaint should bedismissed because the union members involved herein havenot exhausted available internal union procedures. Thisargument is misplaced and is not applicable to governmentproceedings in an unfair labor practice case. The Boardsaid in theSkuracase,supra:"While the validity of rulesrequiring exhaustion of internal union remedies hasgenerally been recognized by the courts, the effect of suchrules is to create a defense which may be utilized by a labororganization in an action brought against it by a member.The rule is enforced in appropriate circumstances by thetribunal,by requiring that the complaining memberexhaust his internal remedies before the tribunal willconsider the merits of the case." (The footnote then citedDetroy v. American Guild of Variety Artist,286 F.2d 75(C.A.2),cert.denied 366 U.S. 929). Denying theRespondent Union's contentions, which were identical tothosemade herein, the Board proceeded to find an8(b)(1)(A) violation of the Act.Respondent's argument that there were no grievancespending or in process between Respondent and Fisher, andthus there can be no violation of Section 8(bxl)(B),misconstrues the reach of the particular section. Thepurpose of Section 8(b)(1)(B) is to permit the employer theunfettered choice of his supervisors who have theauthoritytohandle grievances, those management representativeswho under normal circumstances would be expected topresent to the rank-and-file employees the viewpoint ofmanagement when participating in the solution of employ-ee-employer problems. It is not necessary that an actualgrievance be pending. InOakland Mailers14 the Board heldillegal, union actions which "were designed to change the[employer's] representatives from persons representing theviewpointofmanagement to persons responsive orsubservient to [the union's] will." In reaching the conclu-sion that the union's imposition of discipline on supervisorsbecause of the manner in which they interpreted andapplied the collective-bargaining agreement violated Sec-tion 8(b)(1)(B), the Board noted;14SanFrancisco-Oakland Mailers' Union No. 18 (NorthwestPublications,Inc.), 172 NLRB 2173. 100DECISIONSOF NATIONALLABOR RELATIONS BOARDIn enacting Section 8(b)(I)(B) Congress sought toprevent the very evil involved herein-union interfer-ence with an employer's control over its own represent-atives. That [the union] may have sought the substitu-tion of attitudes rather than persons, and may haveexerted its pressures upon the [employer] by indirectrather than direct means, cannot alter the ultimate factthat pressure was exerted here for the purpose ofinterferingwith the [employer's] control over itsrepresentatives. Realistically, the employer would haveto replace its foreman or facede factononrepresenta-tion by them.The District of Columbia Circuit Court of Appeals whiledisagreeing with the Board's holding in two recent caseswhere the Respondent Unions had been found in violationof Section 8(b)(1)(B) because of fining union member-supervisorswho performed rank-and-file workduring astrike period nevertheless went on to say, "Thus, there isunanimous agreement on this court that Section 8(b)(1)(B)prohibits union discipline of supervisory personnel for actsperformed by them in the course of their supervisory andmanagerial duties." 15 There was never a contention made,nor would the evidence have supported such an argument,that the supervisors were actually performing struck work.As has been heretofore indicated, the real purpose of theUnion's conduct was to force or bring about the resigna-tionof Fisher's supervisory personnel.16B.SummarySummarizing the above comments relating to Respon-dent's contentions and my analysis of the applicable law, Iam of the opinion that Respondent has violated Section8(b)(l)(A) of the Act by fining employees Swift andCarlson because the real purpose or real reason for thesefineswasnot the enforcement of internal union proceduresrelating to the retention of membership therein, but was infurtherance of an illegal course of conduct promoted andfostered by its business agent,Willis Meeks, which conductrestrained and coerced union members in the exercise oftheir Section 7 rights. Respondent's fining of Pickard andMoore I find to be a violation of Section 8(b)(1)(B).Respondent's course of conduct in refusing to refercarpenters to the Fisher job and in fining members whoinsisted upon their right to perform services for Fisher,with whom Respondent had no labor dispute, amounted tocoercion, restraint, inducement, and encouragement ofindividuals employed by a person engaged in commerce tostrike, or to refuse to perform services, with an object offorcing or requiring that person to cease doing business15International Brotherhood of Electrical Workers, AFL-CIO, and Local134 v. N L R B.,71 LC § 13,892,andInternational Brotherhoodof ElectricalWorkers, Locals 641, 622, 759, 820, and 1263 v N.L.R B,487 F.2d 1143,both cases decided June 29, 1973 by the District of Columbia Circuit Courtof Appeals,en baneCfN L R B v. Local 2150, International Brotherhood ofElectricalWorkers, (Wisconsin Electric PowerCo), 486 F 2d 602 (C A 7,1973), wherein the Board was affirmed.16The evidence seems clear that each of the fined individuals, Pickard,Swift, Carlson,and Moore,were supervisors within the meaning of Section2(11) of the Act.However,the evidenceisnot crystally clear as to theauthority of Swift and Carlson to adjust grievances at the time the fineswith another person, which conduct I find to be inviolationof Section 8(b)(4)(i) and (ii)(B) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the operations of theemployers described in section I, above, have a close,intimate, and substantial relation to trade, traffic andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYHaving found Respondent to have engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.On the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.2.DavidM. Fisher Construction Company is anemployer within the meaning of Section 2(2) of the Act.The David M. Fisher Construction Companyis engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.3.The J. E. Acoustics Corporation is an employerwithin the meaning of Section 2(2) of the Act. J. E.Acoustics Corporation is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.4.Supervisors George Pickard and Thomas Moore are,each of them is, and at all times material have been,supervisors within the meaning of Section 2(11) of the Actand are representatives of the employer for the purposes,among others,of adjusting grievances within the meaningof Section 8(b)(1)(B) of the Act.5.By fining the aforementioned supervisors and bythreatening them with loss of union membership, Respon-dent restrained and coerced the employer in the selectionand retention of its representatives for the purpose ofcollective bargaining or the adjustment of grievances, andtherebyhas engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(1)(B) of theAct.6.By fining and by threatening the loss of membershipunless said fines were paid the Respondent restrained andwere assessed against each of these individuals Pickard was at all times thesuperintendent of the Fisherjob and Moore was at all times a supervisortrainee whoveryshortlybecame the superintendent of a construction job inTrinidad, Colorado. The 8(b)(1)(B) violations foundherein,therefore, areconfined to the conduct of Respondent as it was directed toward Pickardand Moore. The 8(b)(1)(A) violations found herein are based upon theconduct of the Respondent as it was directed toward Swift and Carlsonwhose status as lower-level supervisors was not apt to involve them in thesolution of employer-employee grievances.Within the craft type unions, thisis not an uncommon occurrence and their status is more nearly akin to thatof a leadman rather than a true supervisor CARPENTERS &JOINERS,LOCAL 1620coerced Charles Carlson and Cecil Swift in the exercise ofrights guaranteed in Section 7 of the Act, and therebyviolated Section 8(b)(1)(A) of the Act.7.By fining members Pickard, Carlson, Swift, andMoore and by threatening loss of membership to theseindividuals unless said fines were paid within a specifiedperiod of time, Respondent has induced or encouragedindividuals employed by a person engaged in commerce orin an industry affecting commerce to engage in, a strike orrefusal to perform services; and by coercing or restraininga person engaged in commerce or in an industry affectingcommerce with an object of forcing or requiring saidperson,FisherConstructionCompany, to cease doingbusiness with another person, J. E. Acoustics, Respondenthas violated Section 8(b)(4)(i) and (ii)(B) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDERI7Respondent, Carpenters and Joiners of America, Local1620, its officers, agents, and representatives, shall:1.Cease and desist from:(a)Engaging in or inducing or encouraging anyindividual employed by Fisher Construction Company, orby any other person engaged in commerce or in anindustry affecting commerce, to engage in a strike orrefusal in the course of his employment, to use, manufac-ture, process, transport, or otherwise handle or work onany goods, articles, materials, or commodities, or to refuseto perform any other services where an object thereof is toforce or require Fisher Construction Company, or anyother person, to cease using, handling, or otherwise dealingin the products of any other producer, processor, ormanufacturer, or to cease doing business with J. E.Acoustics Corporation.(b)Threats, coercion, or restraint directed toward theemployees of Fisher Construction Company, or any otherperson engaged in commerce or in an industry affectingcommerce, where an object thereof is to force or to requireFisher Construction Company, or any other person, tocease using, handling, or otherwise dealing in the productsor services made available by J. E. Acoustics Corporation,or to cease doing business with that business enterprise.(c) Fining members and threatening loss of membershipunless said fines are paid within a specified period of timebecause said members persist in their lawful right to11 In the event no exceptions are filed as provided in Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, of thefindings, conclusions, and recommended Order herein shall, as provided inSec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes101continue working for an employer with whom the Unionhas no labor dispute.(d)Fining member supervisors and threatening loss ofunion membership unless said fines are paid within aspecifiedperiod of time because the supervisors havepersisted in their right to render services for an employerwith whom the Union has no labor dispute.(e) In any like or related manner restraining or coercingitsmembers in their rights guaranteed in Section 7 of theAct.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Withdraw and rescind the fines levied against GeorgePickard, Charles Carlson, Cecil Swift, and Thomas Moore.(b) Correct all pertinent records relating to the aforesaidfines and threatened loss of membership by expunging allreferences thereto from the Respondent's records; advisethe InternationalUnion of Carpenters and Joiners ofAmerica of its action.(c)Notify George Pickard, Charles Carlson, Cecil Swift,and Thomas Moore, in writing, that the fines against themhave been rescinded and that all entries including anycommunications to the International Union, have beenexpunged from the records of the Union.(d)Following receipt of the attached notice marked"Appendix," read it in a loud and clear voice at twosuccessive regularmeetings in order to familarize themembers with the contents thereof.(e) Post in conspicuous places at its offices and meetinghalls and other places where notices to its members arecustomarily posted, copies of the attached notice marked"Appendix." 18 Copies of said notice, on forms provided bythe Regional Director for Region 27, shall, after being dulysigned by an authorized representative of Carpenters andJoiners of America, Local 1620, be posted immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter.Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Sign and mail sufficient copies of the said notice totheRegional Director for the 27th Region for posting byFisher Construction Company and J. E. Acoustics, thesecompanies being willing, atall locationswhere notices toemployees are customarily posted.(g)Notify the Regional Director for the 27th Region, inwriting,within 20 days from the receipt of this Decisionand recommended Order as to what steps Respondent hastaken to comply herewith.To the extent that the allegations of the complaint havenot been found to constitute violations of the Act, it isrecommended that they be dismissed.18 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelationsBoard."